DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 7, 9, 12, and 17-28 in the reply filed on 24 October 2022 is acknowledged. Claims 15 and 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Preliminary Amendment
A preliminary amendment filed on 28 August 2021 is acknowledged. Pending claims 7, 9, 12, and 17-28 correspond to original claims of parent application PCT/US2006/012214 as follows: 
claim 7 (original claim 150); claim 17 (original claim 151); claim 18 (original claim 153); claim 19 (original claim 156); and claim 20 (original claims 154 and 155);
claim 9 (original claim 214); claim 21 (original claim 215); claim 22 (original claim 217); claim 23 (original claim 217); and claim 24 (original claim 220);
claim 12 (original claim 253); claim 25 (original claim 254); claim 26 (original claim 257); claim 27 (original claim 260); and claim 28 (original claim 262).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/667783, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claims 7 and 17-20 have sufficient written description support in the specification or claims of provisional application 60/667783 as follows: claim 7 (claim G); claim 17 (claim G); claim 18 ([0121]-[0122]); claim 19 ([0122]-[0123]); and claim 20 ([0020], [0125]-[0126]). Accordingly, claims 7 and 17-20 have the filing date of provisional application 60/667783, which is 1 April 2005.
In contrast, independent claim 9 recites the following limitation that is not fully supported by the provisional application:
estimating the residual concentration of N-(phosphonomethyl)iminodiacetic acid in said aqueous medium within said reaction zone, said estimating comprising comparing said rate of oxygen consumption with the mass of aqueous medium containing N-(phosphonomethyl)iminodiacetic acid that is charged to the reaction zone or a function thereof.

The provisional specification teaches "the residual PMIDA concentration can also be estimated from the cumulative consumption of oxygen or the instantaneous rate of oxygen consumption during the reaction" ([0020]). The provisional application also discloses that "the residual PMIDA concentration is determinable from the instantaneous rate of heat generation as related to the mass of aqueous reaction medium contained in or flowing through the reaction zone" ([0169], [0018]) but does not disclose an analogous teaching using said rate of oxygen consumption.
Accordingly, claims 9 and 21-24 are not supported by the disclosure of Application No. 60/667783 and have the filing date of PCT/US2006/012214, which is 3 April 2006.

Drawings
The drawings are objected to because the meaning of the abbreviations "ECD" and "DO" must be provided, either in Fig. 18 or in the specification's description of Fig. 18.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12 and 25-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and/or an abstract idea without significantly more. 
Independent claim 12 recites "determining the conversion or identifying an end point of the reaction based on the O2 content of the vent gas or the O2 utilization within said aqueous medium." The relationship between the O2 content (or the O2 utilization) and the conversion or (or an end point) of the reaction reflects chemical equations (laws of nature) and mathematical calculations (abstract ideas) that govern the "conversion of N-(phosphonomethyl)iminodiacetic acid to N-(phosphonomethyl)glycine or another intermediate for N-(phosphonomethyl)glycine in the course of the catalytic oxidation of N-(phosphonomethyl)iminodiacetic acid by reaction with molecular oxygen."
Dependent claims 25, 26, and 28 further limit the determined conversion or identified endpoint and therefore the underlying chemical equations (laws of nature) and mathematical calculations (abstract ideas) that govern the determined conversion or identified endpoint. 
These judicial exceptions are not integrated into a practical application because claims 12 and 25-28 do not recite any application of the determined conversion or identified endpoint. Moreover, claims 12 and 25-28 cannot be interpreted as being "directed to" the conversion of N-(phosphonomethyl)iminodiacetic acid to N-(phosphonomethyl)glycine [or "another intermediate for N-(phosphonomethyl)glycine"] because the scope of claims does not include performing the reaction recited in the claim preamble (unlike claims 7, 9, and 17-24, which are subject matter eligible).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 12 recites a step of "monitoring the O2 content of the vent gas from, or O2 utilization within said aqueous medium." Claim 27 recites a step of "monitoring the rate of change of the O2 content of said vent gas or the O2 utilization as a function of batch reaction time or continuous oxidation residence time." These steps implicitly require an O2 measurement, and therefore are in addition to the judicial exception. However, these additional steps only add insignificant extra-solution activity to the judicial exception because they are mere data gathering that is required to use the law of nature or abstract idea. The added limitations are highly generalized because no particular analytical technique is specified. Moreover, monitoring O2 vent gas content and/or utilization is well known, as disclosed by Cullen (US 6,365,772; IDS) (col. 3, lines 49-61; col. 6, lines 6-7; col. 7, line 67 to col. 8, line 43; claim 14, step d; claim 16), Eaton (US 2002/0197725; IDS) ([0058]), and Coleman (US 2004/0010160; IDS) ([0107], [0136]).

Claim Objections
Claims 7, 9, 17-20, 22-24, and 26 are objected to because of the following informalities:  
Regarding claims 7 and 9, the limitation "the oxidation" in the contacting step must be changed to "the catalytic oxidation".
Regarding claims 7, 9, 17-19, and 24, the limitation "said reaction zone" must be changed to "said oxidation reaction zone".
Regarding claim 22, the indefinite article "a" is needed before "subsequent operation."
Regarding claim 23, the indefinite article "a" is needed before "non-zero order oxidation reaction."
Regarding claim 26, articles are needed before "conversion," and "end point."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 12, and 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 7 recites the limitations "the conversion," "the course," and "the catalytic oxidation" in the preamble.  There is insufficient antecedent basis for these limitations in the claim. Independent claims 9 and 12 are indefinite for analogous reasons.
Independent claim 7 recites the limitation "another intermediate for N-(phosphonomethyl)glycine" in the preamble.  There is insufficient antecedent basis for this limitation because the claim does not previously recite an "intermediate for N-(phosphonomethyl)glycine." Independent claims 9 and 12 are indefinite for analogous reasons.
Independent claim 7 recites the limitation "said aqueous medium" in the contacting step.  There is insufficient antecedent basis for this limitation because the claim previously introduces the limitation "an aqueous medium" twice. Independent claim 9 is indefinite for analogous reasons. 
Independent claim 7 recites the limitation "the oxygen consumed in said reaction zone." There is insufficient antecedent basis for this limitation because it is not clear what relationship this limitation has to the previous limitation of "measuring the consumption of molecular oxygen in said reaction zone." Claim 17 is indefinite for analogous reasons.
Independent claim 7 recites the limitation "the mass of N-(phosphonomethyl)iminodiacetic acid charged to the reaction zone." There is insufficient antecedent basis for this limitation in the claim.
Independent claim 7 recites the limitation "the unit oxygen consumption required." There is insufficient antecedent basis for this limitation in the claim.
Independent claim 7 recites the limitation "the oxidation of N-(phosphonomethyl)iminodiacetic acid to N-(phosphonomethyl)glycine or said other N-(phosphonomethyl)glycine intermediate." There is insufficient antecedent basis for this limitation because the claim previously recites "the catalytic oxidation of N-(phosphonomethyl)iminodiacetic acid" and "oxidation of N-(phosphonomethyl)iminodiacetic acid."
Regarding claim 9, it is unclear what is meant by the limitation "measuring the oxygen that is consumed." If oxygen is consumed, how can something that no longer exists be measured?
Independent claim 9 recites the limitations "the instantaneous rate of oxygen consumption," "the residual concentration of N-(phosphonomethyl)iminodiacetic acid," and "the mass of aqueous medium containing N-(phosphonomethyl)iminodiacetic acid that is charged to the reaction zone." There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 9, it is unclear whether the limitation "said rate of oxygen consumption" refers to the previously recited limitation "the instantaneous rate of oxygen consumption in the reaction zone."
Regarding claim 9, it is unclear what is modified by "a function thereof" in the following limitation: "said estimating comprising comparing said rate of oxygen consumption with the mass of aqueous medium containing N-(phosphonomethyl)iminodiacetic acid that is charged to the reaction zone or a function thereof."
Independent claim 12 recites the limitations "the conversion," "the O2 content," "the vent gas" and "the reaction." There is insufficient antecedent basis for these limitations in the claim.
Independent claim 12 recites the limitation "monitoring the O2 content of the vent gas from, or O2 utilization within said aqueous medium." This limitation is grammatically incorrect (missing a comma?), and it is unclear what subsequent limitation modifies "the vent gas from."
Claim 17 recites the "The method of claim 7 comprising a plurality of measurements of the oxygen consumed in said reaction zone." It is unclear how a method can comprise measurements, as opposed to a step of acquiring a plurality of measurements.
Claim 18 recites the limitation "and estimating said conversion comprises…." There is insufficient antecedent basis for this limitation because the claim does not previously recite a step of estimating said conversion. Moreover, the only previous recitation of "conversion" is in the preamble of claim 7. The claims do not previously recite a step that involves the term "conversion." Claim 19 is indefinite for analogous reasons.
Claim 18 recites the limitations "the cumulative consumption," "the reaction," and "the initial charge of N-(phosphonomethyl)iminodiacetic acid introduced." There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitations "the consumption of oxygen in said reaction zone over a select period of time" and "the quantity of N-(phosphonomethyl)iminodiacetic acid introduced into said reaction zone over said period of time." There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitations "the instantaneous rate of oxygen consumption," "the stimated conversion," "said measured change," and "the effective kinetic rate constant." There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitation "said kinetic rate constant or function thereof is used in …." There is insufficient antecedent basis for the limitation "said kinetic rate constant" because it is unclear whether the limitation refers to "the effective kinetic rate constant or a function thereof" or to an estimated effective kinetic rate constant or function thereof. Claim 22 is indefinite for analogous reasons.
Claims 20 and 22 recite the limitation "the course of continuing reaction at high conversion." There is insufficient antecedent basis for this limitation in the claims. Moreover, the meaning of "continuing reaction" is unclear.
Claims 20 and 22 recite the limitation "the aqueous reaction medium." There is insufficient antecedent basis for this limitation in the claims.
Claim 20 recites the limitations "the instantaneous rate of oxygen consumption during the non-zero order portion of such subsequent batch" and "the non-zero order portion of such subsequent batch." There is insufficient antecedent basis for these limitations in the claim.
Claim 22 recites the limitation "the instantaneous rate of oxygen consumption in subsequent operation." There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "said estimated kinetic rate constant." There is insufficient antecedent basis for this limitation in the claim. Claim 23 depends from claim 22, which recites the following limitation: " wherein samples are taken during a period of non-zero order reaction to provide a basis for estimating the effective kinetic rate constant or a function thereof during the course of continuing reaction at high conversion." This limitation only requires a step of taking samples and does not positively recite a step of estimating. Moreover, what is provided "a basis for" is "estimating the effective kinetic rate constant or a function thereof."
Claim 23 recites the limitations "the rate of decline" and "the rate of oxygen consumption." There is insufficient antecedent basis for these limitations in the claim. Regarding the latter limitation, claim 9 previously recites both "the instantaneous rate of oxygen consumption in the reaction zone" and "said rate of oxygen consumption," while claim 22 recites "the instantaneous rate of oxygen consumption in subsequent operation."
Claim 24 recites the limitation "and estimating said conversion comprises…." There is insufficient antecedent basis for this limitation because the claim does not previously recite a step of estimating said conversion. 
Claim 24 recites the limitations "the consumption of oxygen in said reaction zone over a select period of time" and "the quantity of N-(phosphonomethyl)iminodiacetic acid introduced into said reaction zone over said period of time." There is insufficient antecedent basis for these limitations in the claim.
Claim 25 recites the limitation "the instantaneous concentration of O2." There is insufficient antecedent basis for this limitation because claim 12 recites the choice of "monitoring the O2 content of the vent gas from, or O2 utilization within said aqueous medium." 
Claim 25 recites the limitation "an instantaneous estimate of O2 utilization." The meaning of this limitation is completely unclear, and the specification provides no explanation. Is an estimate made instantaneously? Claim 26 is indefinite for the same reason.
Claim 26 recites the limitation "wherein conversion or end point is determined as a function of instantaneous concentration of O2 in the vent gas or instantaneous estimate of O2 utilization as attained during a stage of batch reaction, or in a continuous reaction zone." It is unclear what limitation(s) are modified by "as attained during a stage of batch reaction, or in a continuous reaction zone."
Claim 28 recites the limitation "the aqueous liquid medium." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 12 and 25-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Cullen (US 6,365,772; IDS).
Regarding claim 12, Cullen discloses a method for monitoring or detecting the conversion of N-(phosphonomethyl)iminodiacetic acid to N-(phosphonomethyl)glycine (abstract; Examples 5 and 6; claims 14 and 15) in the course of the catalytic oxidation (using activated carbon catalysts, col. 3, line 27; col. 7, lines 49-51) of N-(phosphonomethyl)iminodiacetic acid by reaction with molecular oxygen (embodiment of the oxidizing agent being an oxygen-containing gas: abstract; col. 3, lines 5-8; col. 4, line 67 to col. 5, line 1; col. 7, lines 45, 57-59, 66-67; col. 8, lines 65-66; claims 17 and 15) in an aqueous medium (col. 4, line 9; col. 7, line 49), the method comprising:
monitoring the O2 content of the vent gas from said aqueous medium (col. 3, lines 49-61; col. 6, lines 6-7; col. 7, line 67 to col. 8, line 43; claim 14, step d; claim 16); and
identifying an end point of the reaction based on the O2 content of the vent gas ("the concentration of oxygen in the gaseous reaction product is monitored to determine the end point of the reaction," abstract; col. 3, lines 54-61; col. 8, lines 43-47; claim 14, step d; claim 15, step e).
Regarding claim 25, Cullen discloses that an end point of the reaction is indicated by the instantaneous concentration of O2 in said vent gas (col. 8, lines 43-46, where measuring d%O2/dt implies measuring instantaneous concentration of O2).
Regarding claim 26, Cullen discloses that [an] end point is determined as a function of instantaneous concentration of O2 in the vent gas as attained (col. 8, lines 43-47, where measuring d%O2/dt implies measuring instantaneous concentration of O2) during a stage of batch reaction (col. 7, lines 44-51) after an N-(phosphonomethyl)iminodiacetic acid conversion of [at least] 95% has been attained (only "trace" PMIDA remained: col. 8, line 59).
Regarding claim 27, Cullen discloses monitoring the rate of change of the O2 content of said vent gas (col. 8, lines 43-46) as a function of batch reaction time (where the time of d%O2/dt is batch reaction time because the reaction is performed as a batch reaction, col. 7, lines 44-51).
Regarding claim 28, Cullen discloses that a desired end point is identified based on historical data (the patent of Cullen itself, which informs the user how to perform a disclosed method) correlating the rate of change in the O2 content of the vent gas (col. 8, lines 43-46) with the conversion or residual N-(phosphonomethyl)iminodiacetic acid content of the aqueous liquid medium ("trace" PMIDA remains after endpoint: col. 8, line 59).

Allowable Subject Matter
Claims 7, 9, and 17-24 would be allowable if rewritten or amended to overcome the objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 7, the closest prior art of Cullen does not disclose the following limitations:
measuring the consumption of molecular oxygen in said reaction zone; and
estimating the proportion of N-(phosphonomethyl)iminodiacetic acid that has been converted to N-(phosphonomethyl)glycine or said another intermediate in said reaction zone, said estimating comprising comparing the oxygen consumed in said reaction zone with the mass of N-(phosphonomethyl)iminodiacetic acid charged to the reaction zone and the unit oxygen consumption required for the oxidation of N-(phosphonomethyl)iminodiacetic acid to N-(phosphonomethyl)glycine or said other N-(phosphonomethyl)glycine intermediate.

Regarding independent claim 9, the prior art of Cullen does not disclose the following limitations:
continually or repetitively measuring the oxygen that is consumed in said reaction zone;
monitoring the instantaneous rate of oxygen consumption in the reaction zone in the conversion of N-(phosphonomethyl)iminodiacetic acid to N-(phosphonomethyl)glycine or said another intermediate; and
estimating the residual concentration of N-(phosphonomethyl)iminodiacetic acid in said aqueous medium within said reaction zone, said estimating comprising comparing said rate of oxygen consumption with the mass of aqueous medium containing N-(phosphonomethyl)iminodiacetic acid that is charged to the reaction zone or a function thereof.

The related art of Prosch (US 2007/0037708) has been considered. The relevant teachings found in paragraphs [0155], [0159], and [0160] of Prosch are absent from its provisional application 60/659001. According, Prosch does not constitute prior art under 35 USC 102(e) for claims 7 and 17-20, yet given its filing date of March 3, 2006, Prosch is the closest prior art under 35 USC 102(e) for claims 9 and 21-24 (refer to priority section above). Prosch draws a connection between level of oxygen utilization and PMIDA content of the final reactor ([0155]) and discloses that methods of monitoring include measuring the cumulative or instantaneous oxygen consumption ([0159], [0160]). Prosch teaches that "the residual PMIDA content may also be inferred from the residual rate of reaction at the end of the batch" ([0162]) without linking the residual PMIDA content to a rate of oxygen consumption. Instead, Prosch teaches that a required voltage or current is indicative of residual PMIDA content ([0159]). Moreover, Prosch provides no teaching or suggestion to use the mass of the aqueous medium, which contains N-(phosphonomethyl)iminodiacetic acid, in calculations.
Because of the extensive nature of the rejections under 35 USC 112, second paragraph, it may help expedite prosecution to schedule an interview with the examiner to review any proposed claim language prior to an official reply.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797